United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1841
                        ___________________________

                                Ronnie L. Hankins

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

                              Philip Anderson, et al.

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                          Submitted: December 19, 2019
                            Filed: December 23, 2019
                                  [Unpublished]
                                 ____________

Before LOKEN, SHEPHERD, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

     Missouri inmate Ronnie Hankins sued correction officers Leann Crews and
Kyle Webb alleging they were deliberately indifferent to his serious medical needs
when they failed to provide him toothpaste for six weeks while he was in
administrative segregation, which caused swelling and infection of his gums. The
summary judgment record established the Hankins received medical and dental care
during this period. No medical professional diagnosed him with swollen or infected
gums, and he purchased toothpaste from the canteen near the end of this period for
$1.78. Hankins appeals the district court’s1 grant of summary judgment dismissing
these claims. The claims were frivolous. We affirm.

      The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.

                                        -2-